Citation Nr: 1629581	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  11-03 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to January 1992.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In its decision, the RO ruled on nine separate issues and the Veteran submitted a timely notice of disagreement, initiating an appeal of four rulings: 1) denial of a disability rating higher than 30 percent for PTSD; 2) denial of a disability rating higher than 10 percent for a lumbar spine disability; 3) denial of service connection for a disability of the bilateral elbows; and 4) denial of service connection for sleep apnea.  In his substantive appeal (VA Form 9) the Veteran later indicated his intention to appeal only the denial of service connection for sleep apnea.  Thus, only that issue appears on the title page.

The Board remanded this case for further development in October 2015.

Since this issue was most recently adjudicated by the RO, the Board has received evidence - specifically, a medical opinion from a physician who reviewed the Veteran's medical records - which the RO did not previously consider.  The Board can consider this evidence because the Veteran has waived his right to have it considered by the RO prior to resolution of his case by the Board.  See 38 C.F.R. § 20.1304 (2015).


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's sleep apnea is the secondary result of medications used to treat his service-connected posttraumatic stress disorder and his service-connected back disabilities.


CONCLUSION OF LAW

With reasonable doubt resolved in the Veteran's favor, his sleep apnea is the secondary result of service-connected disabilities.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Because the Board is granting the claim, further discussion of the VCAA is unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Depending on the facts of the individual case, service connection may be proven directly "by affirmatively showing inception or aggravation during service or through the application of statutory presumptions . . ." 38 C.F.R. § 3.303(a), or on a "secondary" basis if the claimed disability is proximately due to, the result of, or aggravated by, a disease or injury which is service-connected.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 449 (1995).

The record includes the results of a polysomnogram - or sleep study - dated October 2008, which indicates a diagnosis of significant obstructive sleep apnea.  To support his claim, the Veteran has submitted a letter from his wife, who indicates that she has been married to the Veteran since 1987, at least four years before he was discharged from the Marines.  
According to this letter, "For as long as I have known him, [the Veteran] has suffered from . . . restless nights. . . . I have had numerous frightful episodes where [the Veteran] has stopped breathing during the night.  Most times he starts to breathe again on his own but there have been a couple of incidents where he has not been breathing and I have had to shake him severely or push on his chest to get him to breathe."

In October 2015, the Board remanded this issue for a VA examination, to obtain assistance in determining whether the sleep apnea diagnosed in October 2008 was related to the Veteran's active duty service.  The requested examination took place in December 2015.  The diagnosis remained obstructive sleep apnea and the examiner indicated that the Veteran required the use of a continuous positive airway pressure (CPAP) machine.  

The Board's instructions also requested an opinion from the examiner on the probability of a causal nexus between sleep apnea and service.  In the examiner's opinion, it is less likely than not that such a nexus exists.  The examiner provided the following explanation for her opinion: "The Veteran's period of military service is 1979 to 1992.  The Veteran was not diagnosed with sleep apnea until 16-18 years later.  Therefore, it is less likely that the [obstructive sleep apnea] was caused by military service."

Accompanied by a waiver of regional office jurisdiction, the Board recently received the May 2016 report of a physician who reviewed the Veteran's claims file.  The physician's report was submitted together with statistical studies indicating that patients with PTSD are more likely to have sleep apnea than other patients.  The report describes the Veteran's history of medications, noting prescriptions for opioid painkillers, to relieve the pain associated with his service-connected disabilities of the lumbar and cervical spine.  The physician also described the use of benzodiazepines to treat anxiety associated with service-connected PTSD.  

The report explains that sleep apnea has many potential causes, the most common of which are obesity or having a narrow throat or a thick neck.  The physician also wrote that "the use of prescription drugs including benzodiazepines, opiates or opioids ... do have an impact on sleep architecture, muscle tone, and breathing and can exacerbate sleep apnea."  

The report acknowledges some uncertainty about which way causation works and whether PTSD can cause sleep apnea or merely aggravates the condition.  But at least one of the articles describes  "an arousal-based mechanism initiated by posttraumatic stress promoting [obstructive sleep apnea] development in a trauma survivor."  (emphasis added)  In conclusion, the physician opined that "[t]he effect of [benzodiazepines and opioids] could favor the development of obstructive apneas and hypopneas and/or aggravation of sleep apnea as shown in some studies.  Therefore, it is at least as likely as not, that the veteran's service-connected PTSD with subsequent use of psychotropics and the use of opiates for his service-connected degenerative arthritis of the spine were contributory factors in the development and exacerbation of obstructive sleep apnea."

Having reviewed the conflicting opinions, together with the written statements of the Veteran and his post-service records of medical treatment, the Board finds that the post remand opinion of the VA examiner is inadequate.  In its October 2015 remand orders, the Board required the VA examiner "to address the February 2009 statement of the Veteran's wife discussing what she has observed during the Veteran's sleep."  But the examiner's report did not mention the letter.  Secondly, the rationale for the examiner's opinion suggests that the Veteran was ineligible for service connection for his sleep apnea because there were no medical records documenting sleep apnea prior to 2008.  "While the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

The contrary opinion in the May 2016 physician's report was based on a review of the claims file and is supported by a reasonable explanation.  See Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include whether the person opining is suitably qualified and sufficiently informed).  The report is consistent with the post-service medical records documenting the Veteran's prescription medications.  Her conclusion is also consistent with the letter from the Veteran's wife.  The report acknowledged some uncertainty about the mechanism of causation.  Nevertheless, "[i]n keeping with the benefit of the doubt rule, Congress has not mandated that a medical principle have reached the level of scientific consensus to support a claim for VA benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).

For these reasons, the Board finds that the evidence is at least approximately evenly balanced as to whether the Veteran's sleep apnea is the secondary result of medications used to treat the Veteran's service-connected PTSD and lumbar and cervical spine disabilities.  By law, the doubt resulting from this relative equipoise in the evidence is resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b). 

The Board will therefore grant the claim for service connection for sleep apnea.  See Wise, 26 Vet. App. at 531 ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

`
ORDER

Entitlement to service connection for sleep apnea is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


